3. Syria: the case of Muhannad Al Hassani
I have received six motions for a resolution concerning Syria: the Muhannad Al Hassani case (Rule 122).
author. - Mr President, I would like to present the case of Mr Muhannad Al Hassani. He has been imprisoned because he defends the human rights of his compatriots in Syria.
He played a very important role because he observed all trials before the Supreme State Security Court and made regular evaluations of detention conditions in Syria. He is now himself detained and imprisoned.
With regard to Syria, we ask that it fulfil its obligations and therefore comply with the international covenant on civil and political rights and with the UN Convention against torture, to which Syria is actually a party; that Syria reverse its policy of repression against human rights defenders and their families; and that it release the human rights defenders, prisoners of conscience and peace activists who are in prison.
We also have a request with regard to the EU. With respect to the signature of an association agreement we, the Greens and EFA, have proposed the adoption of a road map prior to the signature of the Association Agreement which would articulate our objectives in terms of improvements to be made in the human rights field.
International law sets a series of obligations that states have to respect, and it is also our responsibility, and in particular of the entire EU, to ensure that respect thereof enters the association agreement as a way to enforce that further.
We will work in that direction. Thank you for your support for the resolution.
Mr President, I admit that I am both confused and also quite sad and disappointed.
I am confused because, undoubtedly, in terms of international relations, Syria has made great progress over the past two years. It has joined the Union for the Mediterranean. It has, on various occasions, acted as a mediator in difficult international situations, including very recently when a young French woman was arrested in Iran. I would say that the fact that the association agreement - which is not yet signed, Mrs Brantner, but which could be fairly soon - the fact that this association agreement has been relaunched is, at the same time, a very positive sign.
On the domestic front, it is true that there are also some very positive developments in Syria. Syrians have taken in 1.5 million Iraqi refugees, and they are looking after them, they have a high level of education, and they have freedom of religion, which is important. However, in terms of political freedom and political plurality, there has been absolutely no progress. To my enormous regret, we continue to see instances of repression and imprisonment of human rights activists and defenders, and we have intervened on several occasions over the last few years to request the release of political prisoners.
On two occasions, we have succeeded in obtaining a release. Syrian prisons still contain, however, people such as Dr Al Labwani, Dr Al Bunni and, now, Mr Al Hassani. I would therefore like to address a message to Syria: we are here and we would like to help Syria to escape the isolation in which it has been placed at some point.
We think that it is an important figure on the international stage, and particularly for peace in the Middle East. Please, though, for your own image - and I think that you are strong enough to allow political plurality and human rights defenders in your country - please, release the political prisoners, and, as we have said, please abide by the convention against torture and degrading treatment!
This is in Syria's own interests and in the interests of peace throughout the world, and particularly of peace in the Middle East.
author. - Mr President, Muhannad Al Hassani is another human rights defender arbitrarily detained by the Syrian authorities. He is another Syrian political prisoner whose only guilt was his wish to protect the right of the people to freely express themselves, their right to engage in political activities and their right to a fair trial.
For more than five years he was forbidden to travel. His office telephone communications and e-mails were under constant surveillance by Syrian security forces. After weeks of increasing harassment over his role in monitoring the practices of Syria's Supreme State Security Court, he was in the end arrested by the Syrian state security and later charged with several criminal offences, all referring to his right to free speech.
On the topic of arbitrary detention, let us not forget Mr al-Labwani, the outstanding human rights defender, who was sentenced to 12 years in prison for what the UN Working Group on Arbitrary Detention considered to be 'the peaceful expression of his political views'.
The Syrian Government must free Mr Al Hassani, Mr al-Labwani and the other political prisoners immediately and unconditionally and guarantee their physical and psychological integrity in all circumstances. The Syrian authorities must put an end to all forms of harassment against Syrian human rights defenders and civil society activists, in accordance with the provisions of the 1998 UN Declaration on Human Rights Defenders.
author. - Mr President, Syria is an important country in the Middle East and has a vital role to play in reducing the ability of Iran to support terrorist actions, via its proxies Hezbollah and Hamas, against Israel. Syria also has a habit of fomenting unrest in Lebanon, which Syria still regards as barely sovereign and within its sphere of influence.
Syria is also a secular regime. In fact, it remains the only vestige now of the once powerful Ba'athist Party which ruled Iraq as well, so things like women's rights are advanced. However, overall it remains a brutal one-party dictatorship.
The detention of Muhannad Al Hassani as a leading human rights defender is alarming. If Syria really wants us to support an EU association agreement, it should please release Mr Al Hassani immediately and end the persecution of human rights defenders such as Mr Al Hassani.
author. - (FI) Mr President, I am pleased that we have had the courage to put the spotlight on the human rights situation in Syria at this point in time. The finishing touches are being put to an EU-Syria association agreement within the framework of Mediterranean cooperation, and because one of the fundamental pillars of cooperation consists specifically of the promotion of human rights and democracy, I think that the EU should call more loudly for improvements in this area.
It is not enough just to focus cooperation on improving the economic situation. As we have heard, the leading Syrian human rights lawyer, Muhannad Al Hassani, was imprisoned at the end of July without any proper trial. He was charged with weakening national sentiments and spreading false news. The case is not the first of its kind. We in Parliament last intervened in a similar one in 2007. Kamal Abwani, whose cause we were pleading then, is still in jail, although in March the UN investigation team reached the conclusion that it had been an arbitrary arrest.
Syria has a very long way to go when it comes to freedom of speech and of association. The work of NGOs in the country is problematic and thus virtually nonexistent. It will be highly regrettable if we in the EU do not have the courage to set clear criteria for a basis for cooperation with Syria. In my opinion, the onus is very much on us to demand the release of political prisoners and compliance with international human rights agreements before we can move on with the EU -Syria association agreement.
Human rights in the world are not just a lot of solitary islands: they are a fabric, in which everything has an impact on everything else, and if we tolerate neglect and turn a blind eye, that will eat away at our own rights here before very long. It is our important duty to nurture them and ensure that they are implemented always and everywhere. Only in that way can we make human life worthwhile.
on behalf of the S&D Group. - (PL) In July, Mr Muhannad Al Hassani, one of the most prominent Syrian human rights activists, was arrested. During a trial held behind closed doors, to which lawyers were not granted access, he was accused of weakening national sentiments and disseminating false information. He had previously already been interrogated on a number of occasions in connection with his activities in the field of human rights and efforts to defend people arrested for political reasons. He was also denied the right to leave the country. Mr Muhannad Al Hassani took part in monitoring the Supreme Court's proceedings as, in the view of Human Rights Watch, the conditions under which these proceedings take place do not meet international standards.
We are concerned that human rights activists are being repressed in Syria, especially in view of the lack of progress the Syrian authorities are making in the field of human rights. We need to insist that Syria respects the United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment.
In view of existing political, economic and cultural ties between Syria and the European Union, and the significant role that this country has in terms of fostering stability in the Middle East, I am sure that Syria can make progress in this field, thereby also contributing to the democratisation of the whole region.
(DE) Mr President, this motion for a resolution is essentially absolutely right, as it is, of course, our duty, particularly in view of the planned association agreement, to state our views clearly, including with regard to the protection of the family, relatives and fellow fighters of Muhannad Al Hassani and also to insist on the demands of Article 2 of the agreement, not least because we Europeans know from the painful experiences of our past what it means for human rights to be trampled underfoot. It was only two decades ago that a communist terrorist regime collapsed in central and south-eastern Europe.
In this regard, however, I would warn against turning a blind eye if in Turkey, which is in the same area as Syria, human rights are not respected in the way they should be. This is even more important given that Turkey is a candidate for accession to the EU with significant shortcomings in the areas of the administration of justice, the penal system, the protection of minorities and religious freedom, even if a biased report from an allegedly independent Commission or the Ahtisaari report give a different impression.
(DE) Mr President, I believe that we should, of course, be very critical of the human rights situation in Syria. It is a dictatorship and a police state. Mr Al Hassani must be released.
However, we must also take note of the fact that President Assad - who is becoming more open and opening up his country - and also his father, as Alevites, have, for example, supported the coexistence of Muslims and Christians in such a way that a leading Syrian Christian, Cardinal Daud, told me that Christians in Syria feel safer than they do in Iraq, which is protected by Western troops.
We should therefore be discriminating in our dealings with Syria, denounce the violations of human rights and not give in and stop supporting the country along its path towards rapprochement and openness. Of course we should be critical, but we should also acknowledge that there are the beginnings of something here that we should encourage.
Member of the Commission. - Mr President, the Commission shares the concerns of the European Parliament with regard to the human rights situation in Syria. Our assessment is that the situation has deteriorated over recent months, with more arbitrary detentions, harassment of human rights defenders and travel bans.
The arrest on 28 August of Mr Muhannad Al Hassani - a well known lawyer, President of the National Organisation for Human Rights in Syria and a member of the Damascus Bar Association for 15 years - is the most recent example. Mr Al Hassani is a human rights defender and one might suspect that his arrest is politically motivated.
The EU has already expressed its concerns to the Syrian authorities. Syria must observe its international commitments, in particular the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, to which Syria is a state party. The Commission, through its delegation in Damascus, together with Member States' embassies, are discussing how to more effectively and efficiently act in defence of human rights' defenders. Clearly, we have to continue calling for actions to protect human rights defenders and to ensure the observation of trials at the Supreme State Security Court. We must continue to support the civil society through our instruments, such as the non-state actors and the European instrument for democracy and human rights budget lines, and give moral support to the families.
Despite being important, these actions are, nevertheless, insufficient. We believe the EU would have a stronger leverage on Syria if the association agreement was signed. I am glad that the Presidency is contemplating its signature in the coming weeks. With this agreement we will establish a regular dialogue to advise on these issues and achieve better results.
The debate is closed.
The vote will take place at the end of the debates.